DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021, 03/04/2021, 08/02/2021, 09/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims:
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,779,046. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-11, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winstendahl, USPG_Pub. 20020056136 in view of Incorvia, USPG_Pub. 20120167146.

Regarding claims 1, 11, Wistendahl discloses a system for trackable video-based product solicitation (claim t-the converted interactive video supports product offering and lacking)), comprising:
at least one processor (Para. 64 the MPU is a microprocessor unit at the user set-top box for executing function call in response to user interaction with hots cats engaged around objects or products in an interactive video stream-interactive video is an augmented video); and 
at least one non-transitory storage medium comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform steps (Para. 40 (the set-top box HAM memory which is a non-transitory storage medium 
receiving a video comprising a plurality of frames (Para. 30, 49-51 (the object mapping tool in an authoring system receives a plurality of video frames to define an outline for an object or product-Para. 64));
receiving product information associated with at least one product for sale (Para. 64 (the image of the object or product annotated by outlining sis the product information received in the video);
receiving annotation data linking the received product information to at least one of the plurality of frames (Para, 49-50 (the N Data are annotation data maps the at least one frame to the object or product outlined is received and stored by the cent set- top box));
modifying a database to include a link between the at least one of the plurality of frames and the product information (Para. 49 (The hyperlink information is saved with the IDM program at box 50e. The procedure is iterated for all objects to be mapped in a frame and for all frames of the movie or video. The IDM program can be stored together with the N Data or separately, depending upon whether the N Data is for dedicated use or multi-use-the saving of the information at set-top box memory updates or modifies the database at the set-top box-repeating the procedure to save metadata pertaining to object that appear in the frame or frames of the vide meets “modifying a database to include... .....));

delivering the augmented video to a client device (Para. 63-64 (the generated interactive video that now allows for user interaction is the augmented video sent to the client after authoring)), and responsive thereto:
receiving a communication related to the delivered video, the communication comprising data relating to an interaction with the video (Para. 64 (alternatively, an external website may receive a request for additional information over internet connection, in response to user interaction with a product displayed in the interactive program)).
However, Wistendahl does not explicitly disclose comparing the data relating to the interaction with the link in the database to determine an associated product; and delivering information associated with the determined associated product to the client device.
Incorvia discloses comparing the data relating to the interaction with the link in the database to determine an associated product (Para. 35 (the search function looks for a match in the database to select an accurate product information}}: and delivering information associated with the determined associated product to the client device (Para. 35, 54 (the selected match is delivered to the user from the database)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Winstendahl to include comparing the data relating to the interaction with the link in the database to 

Regarding claims 5, 15 Wistendahl in view of Incorvia discloses all in claims 1 and 11. In addition Winstendahl discloses the system, wherein the annotation data is associated with a product for sale (Para. 64), and comprises at least one of: frame data (Para. 04 (annotation or N Data is associated and linked with at least one frame)): 

Regarding claims 6, 16 Wistendahl in view of Incorvia discloses all in claims 5 and 15. In addition Winstendahl discloses the system wherein the steps further comprise: receiving, as annotation data, information associated with the made} appearing in the video (Para. 31, 64 (surrounded object meets product); associating, in the database, product information for a plurality of products with the model (fig. 2, circle, rectangle; Para. 31, 49, 64 the N Data defines the model for example rectangle or circle and are stored in database al local receiver).

Regarding claims 8, 18, Wistendahl in view of Incorvia discloses all in claims 1 and 11. In addition Winstendahl in view of Incorvia discloses the system, wherein the augmented video comprises an association between the product information (Winstendahl:  Para. 64: Incorvia: fig. 2, entire), the annotation data (Winstendahl: Para. 31 (N Data}: Incorvia: fig. 2, entire), and 4 link to a web page for accessing additional product information (Winstendahl: Para. 78, 82; Incorvia: fig. 2, entire).


Regarding claim 10, Wistendahl in view of Incorvia discloses all in claim 1. In addition Incorvia discloses the system, wherein the interaction comprises one of a click, a lap, a drag, or a mouse-over (Wistendahl: Para. 86 (check or drop down menu renders drag and drop obvious)).

Regarding claim 20, Wistendahl discloses a system for trackable video-based product solicitation (claim the converted interactive video supports product offering and lacking)), comprising:
at least one processor (Para. 64 (the MPU is a microprocessor unit at the user set-top box for executing function call in response for user interaction with hots pots engaged around objects or products in an interactive video stream-interactive video is an augmented video)): and
at least one non-transitory storage medium comprising instructions that, when executed by the al least one processor, cause the al least one processor to perform steps (Para. 40 (the set-top box RAM memory which is 4 non-transitory storage medium store annotation data (N Data-defines the hots spot around the product or object in the interactive video) and an IDM program that executes the function call associated with the product hotspot user clicks on)) comprising:

receiving product information associated with at least one product for sale (Para. 50, 64 (the image of the object product annotated by outlining sis the product information received in the video);
receiving annotation data linking the received product information to at least one of the plurality of frames (Para, 49-50 (the N Data or annotation data maps the at least one frame to the object product outlined is received and stored by the cent set-top box)),
modifying a database to include a link between in at least one of the plurality of frames and the product information (Para. 49 (The hyperlink information is saved with the IDM program at box 50. The procedure is iterated for all objects to be mapped in a frame and for all frames of the movie or video. The IDM program can be stored together with the N Data or separately, depending upon whether the N Data is for dedicated use or multi-use-the saving of the information at set-top box memory updates or modifies the database at the set-top box-repeating the procedure to save metadata pertaining to object that appear in the frame or frames of the vide meets “modifying a database to include........"));
generating an augmented video using the annotation data and the received video (Para. 35, 46, 63 (the authoring device generates a video encoded with an interactive layer which is the augmented video-by authoring):

receiving a cornmunication related to the delivered video, the communication comprising data relating to an interaction with the video (Para. 64 (alternatively, an external website may receive a request for additional information over internet connection, in response to user interaction with a product displayed in the interactive program)).
However, Wistendahl does not explicitly disclose embedding links configured to detect interactions in each frame, wherein the embedded links are configured to analyze a timespan of each interaction; comparing the data relating to the interaction with the link in the database to determine an associated product; and delivering information associated with the determined associated product to the client device.
Incorvia discloses embedding links configured to detect interactions in each frame, wherein the embedded links are configured to analyze a timespan of each interaction (Para. 36 (mapped video obiects or products are embedded with selection markers-see fig 3 the plus sign-the mapping is lime sensitive as stated in Para. 36 (mapped video object may include at least three pieces of information such as, for example, a method that defines a pixel (or pixels) on a video display screen (e.g., via an x/y coordinate grid, an x/y/z coordinate grid for a three dimensional system or via pixel identifiers), a time component (e.g., including information on a start frame or end frame) or frame sequence number, and a video object identifier’)); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Winstendahl to include embedding links configured to detect interactions in each frame, wherein the embedded links are configured to analyze a timespan of each interaction; comparing the data relating to the interaction with the link in the database to determine an associated product: and delivering information associated with the determined associated product to the client device as disclosed by Incorvia in order to allow filtering information on products that have multiple version (Para. 35).

Claims 2-4, 12-14, 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Winstendahl, USPG_Pub. 20020056136 in view of Incorvia, USPG_Pub. 20120167146, and further in view of Conte, USPG_Pub. 2015/0245103.

Regarding claims 2, 12, Wistendahl in view of Incorvia discloses the system, wherein the steps further comprise generating the video using a database of animated assets, the product information, and a video script (Winstendahl: Para. 40, 64 (the product image or object-product information and IDM -meets script used to generate the interactive video program)).

Conte discloses video generation using a database of animated assets (Para. 32, 38, 56, 59 (the indication data overlaid on the product to indication a product of interest to a user can appear automatically and be placed in a location based on scheduled coordinates-so the indication is an animation and is from the video database)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Winstendahl in view of Incorvia to include video generation using a database of animated assets as disclosed by Conte in order to draw user attention to a product of interest displayed in the video user is watching (Abstract; Para. 38).

Regarding claims 3, 13, Winstendahl in view of Incorvia and further in view of Conte discloses all in claims 2 and 12. In addition Conte discloses the system, wherein the database of animated assets comprises at least one of animations, computer- generated image models, or character models (Conte: Para. 32, 59 (the auto appearing and location behavior of the indicators make them an animation)).

Regarding claims 4, 14, Winstendahl in view of Incorvia and further in view of Conte discloses all in claims 2 and 12. In addition Conte discloses the system, wherein the product information comprises at least one image (Conte: Abstract, Para. 13-16 (the indicators are associated or overlaid an products of interest in the video)), and 

superimposing the at least one image on an asset from the database of animated assets to produce a combined asset (Conte: Para.  38, 66): 
generating the video using the combined asset (Conte: Abstract, Para. 15- 18, (the video with product images overlaid with indicators meet combined asset)); for a plurality of the frames of the generated video, associating coordinates of the combined asset with the annotation data (Conte: Para. 32, 59-60 (the indicators are associated with location coordinates)); and
 including in the database, in association with the product information, the coordinates associated with the combined asset (Conte: Para. 32, 38 (the products overlay indicators are linked coordinates in server 160- allowing far the indicators to appear at designated locations on the display screen)).

Regarding claims 7, 17 Wistendahl in view of Incorvia do not explicitly disclose the system, wherein the steps further comprise: 
determining a customer identifier associated with the interaction; determining whether the interaction resulted in a purchase: 
storing the purchase determination in database in association with the customer identifier.
Conte discloses the system, wherein the steps further comprise: 
determining a customer identifier associated with the interaction; determining whether the interaction resulted in a purchase: 

determining whether the interaction resulted in a purchase (Para. 34, 62);
storing the purchase determination in a database in association with the customer identifier (Para. 62; fig. 2, entire).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Winstendahl in view of Incorvia to include determining a customer identifier associated with the interaction; determining whether the interaction resulted in a purchase; storing the purchase determination in a database in association with the customer identifier as disclosed by Conte in order to be able to accurately recommend products or promotions to users (Para. 62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423